Marshall, J.
Did the second marriage terminate the trust and set the point of time for distribution of the trust fund? That is the question to be solved.
As above indicated, the proposition suggested- was answered in the affirmative in the county court and in the negative by the circuit court. The plain terms of the will seem to support the answer as given in the county court.
“Upon the death, or in the event of the remarriage of my ■said daughter-in-law, . . . to pay, assign, transfer and set over unto my said two grandchildren the entire fund and estate ... so that each shall have one half thereof,” etc.
There is nothing ambiguous about that language. It is followed by two references to “the time of distribution.” No such time as to the corpus of the trust estate is mentioned *573■or suggested, except by the words “Upon the death, or in the ■event of remarriage of my said daughter-in-law,” etc. Then and not till then but then absolutely, the trust estate was intended to vest in right and enjoyment. . That is as the county ■court looked at the matter. Therefore, the judgment must be reversed, and the cause remanded for judgment affirming that of the county court and remanding the same to such ■court for execution.
By the Court. — So ordered.